Citation Nr: 1538022	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1. Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity.
 
2. Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity.
 
3. Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.
 
4. Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Board remanded these claims for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, all of the Board's May 2013 remand instructions were not successfully completed. Therefore, the Board is left with no alternative but to remand the Veteran's claim to ensure that there is compliance with the instructions.

In particular, the Veteran was to be provided a new VA examination for his peripheral neuropathy of the upper and lower extremities.  The VA examination conducted in July 2013 relied on an Electromyography Study (EMG) conducted in June 2007.  The Board requested that all indicated evaluation, studies, and tests be conducted in the directives that accompanied the VA examination.  The Board notes that this EMG is outside of the Board notes that the Veteran initially filed this claim for an increased rating in August 2007.  Thus, given the fact that the Board had requested that all studies and evaluations be conducted, and the fact that the VA examination relies on a study outside of the appeal period and determining the current severity of the Veteran's peripheral neuropathy, the only recourse is to request a second VA examination.    The Board is cognizant that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).

There are three outstanding requests for private treatment records in the form of an "Authorization and Consent Release" (Form 21-4142) which has not been acted on.   The VA received this form in June 2013, but there is no evidence that any action was taken on the information.  While it appears that the Veteran attached the pertinent information for two of the three requests (V. V. M.C. for June 2004 to June 2007 and A. P. S. M.D. for October 2008 to October 2008) the documents attached with the third request (N. V. MD for June 1975 to June 2013) did not correlate with the entire timeframe requested.  Given no clarification was sought on these requests and the fact that the third request did not include material from the entire frame requested, the Board finds that the VA has not fulfilled its duty to assist or the directives as laid out in the May 2013 remand.  As stated by the Board in the May 2013 remand, "after securing any necessary authorization from [the Veteran] obtain all identified treatment records..."  As state above, VA did not fulfill this directive, and when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified and his June 2013 "Consent to Release Information" (Form 21-4142) The Veteran should be provided a copies of his filled out June 2013 "Consent to Release Information" form to aid in identifying the providers listed. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  After obtaining the records described above, the Veteran should be afforded an appropriate VA examination with a DIFFERENT EXAMINER to determine the current nature and severity of his peripheral neuropathy of the bilateral upper and lower extremities. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted to include an EMG if necessary.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected peripheral neuropathy of the upper (median nerve) and lower (sciatic nerve) extremities. 

 For each upper extremity the examiner should indicate whether complete paralysis is present; and if so whether either upper extremity exhibits:

 (a) the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand);

 (b) pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended;

 (c) cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm;

 (d) flexion of wrist weakened;

 (e) pain with trophic disturbances.

 For each lower extremity, the examiner should specifically indicate whether complete paralysis, or incomplete paralysis is present. If complete paralysis is shown, the examiner should note where either extremity exhibits: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

 If incomplete paralysis is shown, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe with marked muscular atrophy.

 The examiner should also described the impact that the Veteran's peripheral neuropathy of the upper and lower extremities have on his employability prior to April 11, 2009, to include whether such rendered him unemployable prior to that date.

The examiner should consider all of the evidence of record, including lay statements and medical records. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

